Case 1:17-cr-00779-LAP Document 166-1 Filed 11/08/18 Page 1 of 19




                EXHIBIT A
       Case 1:17-cr-00779-LAP Document 166-1 Filed 11/08/18 Page 2 of 19




                                                    September 17, 2018

By E-Mail

Daniel C. Richenthal
Douglas S. Zolkind
Andrew J. DeFilippis
Catherine E. Ghosh
Assistant United States Attorneys
United States Attorney’s Office for the Southern District of New York
One Saint Andrew’s Plaza
New York, NY 10007

David A. Last
Paul A. Hayden
Trial Attorneys
United States Department of Justice
1400 New York Avenue, NW
Washington, DC 20005

                Re:   United States v. Chi Ping Patrick Ho, 17 Cr. 779 (LAP)

Dear Counsel:

       We write on behalf of Dr. Patrick Ho in connection with the above-referenced matter.
Pursuant to Rule 16(b)(1)(C) of the Federal Rules of Criminal Procedure and the Court’s August
29, 2018 order, a summary of the testimony of Professor William C. Kirby is set forth below.
We reserve the right to amend or supplement this disclosure as necessary.

                                             ***

       Professor Kirby is an expert in contemporary China’s business, economic, and political
development with a particular focus on international activities. He currently serves as Spangler
Family Professor of Business Administration at Harvard Business School and T.M. Chang
Professor of China Studies at Harvard University. Before coming to Harvard in 1992, he was
Professor of History, Director of Asian Studies, and Dean of University College at Washington
University in St. Louis. At Harvard, Professor Kirby has served as Chair of the History
Department, Director of the Harvard University Asia Center, Director of the Fairbank Center for
Chinese Studies, and Dean of the Faculty of Arts and Sciences. Outside of his work at Harvard,
Professor Kirby serves on the Board of Directors of Cabot Corporation; The China Fund, Inc.;
The Taiwan Fund, Inc.; the American Council of Learned Societies; and Harvard University
       Case 1:17-cr-00779-LAP Document 166-1 Filed 11/08/18 Page 3 of 19
September 17, 2018
Page 2 of 2


Press. He also serves on the Academic Advisory Council and the Board for Schwarzman
Scholars at Tsinghua University. Professor Kirby’s curriculum vitae is attached as Exhibit A.

       Professor Kirby’s testimony will concern two separate, but related topics. First,
Professor Kirby will provide an overview of China’s One Belt, One Road (“OBOR”) initiative
and the role that Chinese companies play in carrying it out. We expect that he will describe
OBOR as a foreign policy initiative that seeks to export Chinese excess infrastructure capacity,
use Chinese state financing for international infrastructure projects, and enhance China’s
economic and political influence in various regions of the world. He will discuss the history of
OBOR and the motivation behind it, as well as its scope and importance to China. Professor
Kirby will also describe the ways in which Chinese government agencies, state-owned banks,
state-owned enterprises, and private companies participate in the implementation of OBOR.

         Second, Professor Kirby will testify regarding the role of CEFC China Energy Company
Limited (“CEFC”) in the implementation of OBOR. We anticipate that Professor Kirby will
testify that CEFC was closely tied to the Chinese state during the period relevant to this case and
participated in promoting the Chinese state’s agenda. Professor Kirby’s testimony will be based
on publicly available information regarding the structure, history, and financing of CEFC,
documents disclosed to the defense by the government in connection with this case, and
Professor Kirby’s expertise regarding the relationship between the Chinese state and private
businesses in China and the structure of the Chinese energy sector. We expect that Professor
Kirby will testify that the close relationship between CEFC and the Chinese state is demonstrated
by, inter alia, the history of Chinese state monopoly in the energy sector; the lack of
transparency and open information about CEFC and its founder, Ye Jianming; the organizational
culture and personnel employed by CEFC; and the confluence of interests between CEFC and
the Chinese government’s clearly articulated international economic policies.

       In connection with his testimony, Professor Kirby has reviewed the sources listed in
Exhibit B as well as the documents cited in the complaint.


                                                     Very truly yours,
                                                     KRIEGER KIM & LEWIN LLP


                                               By: ___________________________
                                                   Edward Y. Kim
                                                   Paul M. Krieger
                                                   Jonathan F. Bolz
                                                   Jonathan L. Bodansky

cc:    Andrew J. Levander, Esq.
       Benjamin E. Rosenberg, Esq.
       Katherine M. Wyman, Esq.
       Kevin Brost, Esq.
          Case 1:17-cr-00779-LAP Document 166-1 Filed 11/08/18 Page 4 of 19


                                     William C. Kirby
                          T. M. Chang Professor of China Studies
                    Spangler Family Professor of Business Administration
                     Harvard University Distinguished Service Professor
                                    Harvard University
                                  Cambridge, MA 02138
                            (617) 495-5119, fax (617) 496-2420
                               William_Kirby@Harvard.edu


EDUCATION

     Ph.D.        1981             Harvard University                         History
     A.M.         1974             Harvard University                         History
                  1973             Freie Universität Berlin                   History,
                                                                              Political Science
     A.B.         1972             Dartmouth College                          History
                                                                               summa cum laude


ACADEMIC POSITIONS


  2014-                  Faculty Chair, Harvard Center Shanghai

  2008-                  Spangler Family Professor of Business Administration
                              Harvard Business School

  2008-                  T. M. Chang Professor of China Studies
                              Harvard University

  2006-                  Harvard University Distinguished Service Professor

  2006-                  Chairman, Harvard China Fund

  2006-2013              Director, John K. Fairbank Center for Chinese Studies
                              Harvard University

  2006-2008              Visiting Professor of Business Administration
                               Harvard Business School

  2002-2006              Dean of the Faculty of Arts and Sciences
                              Harvard University

  1999-2008              Edith and Benjamin Geisinger Professor of History
                              Harvard University

  1999-2002              Director, Harvard University Asia Center
          Case 1:17-cr-00779-LAP Document 166-1 Filed 11/08/18 Page 5 of 19

WILLIAM C. KIRBY, page 2

  1995-2000             Chair, Department of History
                             Harvard University

  1993-1997             Chair, Council on East Asian Studies, and
                             Director, National Resource Center for
                             East Asia, Harvard University

  1992-                 Professor of History, Harvard University

  1992-                 Member, Harvard University Asia Center Steering Committee

  1992-                 Member, Harvard University Asia Center Publications Committee

  1992-                 Member, Harvard University Council on Asian Studies

  1988-1992             Dean, University College, Faculty of Arts and Sciences
                             Washington University

  1988-1991             Director, Asian Studies
                             Co-director, JD/MA Program in Law and Asian
                             Studies, Washington University

  1983-1988             Director, International Affairs Program
                             Washington University

  1980-1991             Assistant Professor to Professor of History,
                             Washington University



ACADEMIC AWARDS AND HONORS

  2016                  Honorary Visiting Professor, Tsinghua University
  2011                  Honorary Professorship, Zhejiang University
  2011                  Honorary Professorship, East China Normal University
  2011                  Honorary Professor, National Chengchi University
  2010                  Dr. Phil. Honoris Causa (Honorary Doctorate), The Hong Kong
                              Polytechnic University
  2008                  Honorary Professorship, Fudan University, Shanghai
  2008                  Honorary Research Professorship, Shanghai Academy of
                              Social Sciences
  2008                  Honorary Professorship, Chongqing University
  2006                  Dr. Phil. Honoris Causa (Honorary Doctorate)
                              Fachbereich Geschichts- und Kulturwissenschaften
                              Freie Universität Berlin
  2006                  Distinguished Faculty Award, Harvard Foundation for
                              Intercultural and Race Relations
  2005                  Elected as Fellow, American Academy of Arts and Sciences
         Case 1:17-cr-00779-LAP Document 166-1 Filed 11/08/18 Page 6 of 19

WILLIAM C. KIRBY, page 3

  1994-1999               National Endowment for the Humanities Grant
  1996                    Honorary Professorship, Peking University
  1994                    Honorary Professorship, Nanjing University
  1994-1995               American Council of Learned Societies
                                Fellowship in Chinese Studies
  1993-2000               Chiang Ching-kuo Foundation Grants
  1991                    Distinguished Faculty Award, Washington University
  1987                    Research grantee, U.S. National Program for
                                Advanced Study and Research in China
  1984-1985               American Council of Learned Societies
                                Fellowship in Chinese Studies
  Summer 1983             National Endowment for the Humanities Grant
  Summer 1982             Sloan Foundation History and Technology Grant
  1979-1980               Whiting Fellowship in the Humanities
  1977-1978               Fulbright-Hays Doctoral Dissertation Research Fellowship, Taiwan
  Summer 1977             Harvard Center for European Studies
                                Research Grant, Europe
  Summer 1976             Harvard History Research Grant, Europe
  1975-1976               National Defense Foreign Language Grants,
                                Chinese
  1973-1976               Harvard University Graduate Fellowships
  1972-1973               Deutscher Akademischer Austauschdienst Fellow,
                                Freie Universität Berlin
  June 1972               Phi Beta Kappa, Dartmouth College



OTHER PROFESSIONAL ACTIVITIES

  Chair, Academic Advisory Council, Schwarzman Scholars Program, 2013-2017
  Director, Board of Directors, Schwarzman Scholars Program, 2018-
  Director, The Taiwan Fund, Inc., 2013-
  Chairman, Board of Directors, The Taiwan Fund, Inc., 2017-
  Director, American Council of Learned Societies, 2013-
  Chair, Board of Directors, American Council of Learned Societies, 2018-
  Director, The Cabot Corporation, 2012-
  Director, The China Fund, Inc., 2008-
  Member, The University Grants Committee, Hong Kong, 2008-2015
  Director, Board of Directors, Harvard University Press, 2000-
  Chair, Board of Directors, Harvard University Press, 2016-
  Member, Board of Visitors, Nelson Rockefeller Center, Dartmouth College, 2003-2013
  Chair, Board of Trustees, Harvard-Yenching Institute, 2002-2008
  General Editor, The Cambridge Modern China Series, Cambridge University Press, 1997-2004
  Member, Editorial Boards, The China Quarterly, Twentieth-Century China, Minguo shi
       [Republican History] (Nanjing)
  Visiting Professor, University of Heidelberg, Spring 1995
  Visiting Professor, Freie Universität Berlin, Spring 1996
         Case 1:17-cr-00779-LAP Document 166-1 Filed 11/08/18 Page 7 of 19

WILLIAM C. KIRBY, page 4

  Visiting Research Associate, Economics Institute, Shanghai Academy of Social Sciences, January-
     July 1987; Institute of Modern History, Chinese Academy of Social Sciences, Beijing 1985;
     Institute of Modern History, Academia Sinica, Taiwan 1977-78, 1984-85



COURSES TAUGHT

  Doing Business in China (Harvard Business School)
  Planning Your Business in China (Harvard Business School)
  Immersion Experience Program: China; Current Challenges, Future Opportunities (Harvard Business
      School)
  ChinaX (online program of ten mini-courses on Chinese history and culture under HarvardX)
  The Worlds of Business in Modern China
  Tradition and Transformation in East Asia: China
  Contemporary China: The People’s Republic and Taiwan
  China’s Partners: Sino-Foreign Economic and Cultural Relations
  Politics and Development in Modern China
  Literature and Politics in Modern China
  European Imperialism: Theory and Practice, 1840-1960
  Seminar in History and Technology: Science and Civilization between China and the West
  Methods and Materials for Chinese Studies
  Graduate seminars in modern and contemporary Chinese history
  Graduate seminars in Qing and Republican documents



CURRENT PROJECTS

  The World of Universities in the 21st Century (under contract to Harvard University Press)

  Entrepreneurs and the State in Contemporary China



BOOKS

  Experiences in Liberal Arts and Science Education from America, Europe, and Asia: A Dialogue
     Across Continents. Co-edited with Marijk C. van der Wende. (New York: Palgrave Macmillan,
     2016).

  Can China Lead? Reaching the Limits of Power and Growth. Co-authored with Regina M. Abrami
     and F. Warren McFarlan. (Cambridge: Harvard Business Review Press, 2014).

  The People’s Republic of China at 60 –An International Assessment. Editor. (Cambridge: Harvard
     University, Asia Center, 2011).
         Case 1:17-cr-00779-LAP Document 166-1 Filed 11/08/18 Page 8 of 19

WILLIAM C. KIRBY, page 5

  Prospects for the Professions in China. Co-edited with William P. Alford and Kenneth Winston.
     Routledge Studies on Civil Society in Asia. (London: Routledge, 2010).

  China and the World: Internationalization, Internalization, Externalization. (Zhongguo yu shijie:
     guojihua, neihua yu waihua). Co-edited with Dayong Niu. (Beijing: Hebei People’s Press,
     2007.)

  Global Conjectures: China in Transnational Perspective. Co-edited with Mechthild Leutner and
     Klaus Mühlhahn. Berliner China-Hefte, vol. 30. (Berlin: Lit Verlag, 2006).

  The Normalization of U.S.-China Relations: An International History.
     Co-edited with Gong Li and Robert Ross. (Cambridge: Harvard University Press, 2006.)
     Also published as Cong jiedong zou xiang jianjiao [From Rapprochement to the Establishment
     of Sino-American Relations, 1969-1979.] (Beijing: Zhongyang wenxian chubanshe, 2004.)

  Realms of Freedom in Modern China. Editor. Making of Modern Freedom Series, vol. 15.
     (Stanford: Stanford University Press, 2004.)

  State and Economy in Republican China: A Handbook for Scholars.
      Project director and senior editor. Co-edited with James Chin Shih, Man-houng Lin, and David
      A. Pietz. Two volumes. (Cambridge: Harvard Asia Center, 2001).

  Germany and Republican China. (Stanford: Stanford University Press, 1984). With new Chinese
     introduction and translation, published as Deguo yu Zhonghua minguo [Germany and the
     Republic of China], Chen Qianping, Chen Hongmin, et al., trans. (Nanjing: Jiangsu renmin
     chubanshe, 2006). First translated with new Chinese foreword as Jiang Jieshi yu Nacui Deguo
     [Chiang Kai-shek and Nazi Germany], Chen Qianping, et al., trans., (Beijing: Zhongguo
     qingnian chubanshe, 1994).

  Translator, Andreas Hillgruber, Germany and the Two World Wars. (Cambridge, MA: Harvard
     University Press, 1981.)



ARTICLES

  “Why Do So Many Chinese Students Come to the United States?” in Jennifer Rudolph and Michael
    Szonyi, eds., The China Questions: Critical Insights into a Rising Power (Cambridge, MA:
    Harvard University Press, 2018).

  “The Real Reason Uber Is Giving Up in China,” Harvard Business Review Online (August 2, 2017).

  “Special Issue on New Directions in Liberal Arts and Science Education in Asia,” with Marijk C.
     van der Wende, eds. International Journal of Chinese Education 5, no. 1 (2016)

  “China Stands Up: The Wartime Foundations of China's Emergence as a Great Power” with
     Fangshang Lü, ed. Zhan zheng de li shi yu ji yi [War in History and Memory] (Taipei, 2015).
         Case 1:17-cr-00779-LAP Document 166-1 Filed 11/08/18 Page 9 of 19

WILLIAM C. KIRBY, page 6

  “China Still Isn't Ready to Be a True Global Leader,” with F. Warren McFarlan. Harvard Business
     Review Online (January 5, 2015).

  “Zhongguo shiji? Gaodeng jiaoyu de tiaozhan [The Chinese Century? The Challenges of Higher
     Education ].” Tsinghua daxue jiaoyu yanjiu [Tsinghua Journal of Education], 35, no. 3 (June
     2014): 1-8.

   “The Chinese Century? The Challenges of Higher Education,” Daedalus 143 (2) (Spring 2014).

   “Lessons of China’s Modern History: A Nation Engaged with the World,” in China Since 1644: A
     History Through Primary Sources (Boston: Cheng and Tsui, 2014), xiii-xviii.

  “Why China Can’t Innovate,” with Regina M. Abrami and F. Warren McFarlan. Harvard Business
    Review 92, no 3. (March 2014): 107-111.

  “Global Business Across the Taiwan Strait: The Case of the Taiwan Semiconductor Manufacturing
     Company Limited,” in Wen-hsin Yeh, ed, Mobile Horizons: Dynamics Across the Taiwan Strait
     (Berkeley: Institute of East Asian Studies, 2013), 178-208.

  “Case Study: The Ex-CEO Contemplates a Coup,” Harvard Business Review (June 2013).

  “Five Challenges China Must Meet by 2034,” with Regina M. Abrami, and F. Warren McFarlan,
     Harvard Business Review Online (November 27, 2013).

  “Engineers and the State in Modern China,” in William Alford, William C. Kirby, and Kenneth
     Winston, eds., The Professions in Modern China (London: Routledge, 2010.)

   “Youxian de huoban guanxi: 1928 nian zhi 1944 nian Zhongguo yu Deguo, Sulian he Meiguo de
     guanxi” [Limited Partners: China’s Relationships with Germany, the Soviet Union, and
     the United States, 1928-1944], Shehui kexue yanjiu [Social Science Research] (2010, no. 3),
     138-152.

   “Guanyu Zhongguo, Ouzhou, yu Meiguo de daxue” [On the State of Chinese, European, and
     American Universities]. Zhongguo xueshu [China Scholarship] 7, no. 1 (2009): 186-195.

  “China’s Republican Century: Leaders and Followers on the Mainland and on Taiwan, 1911-2007,”
     with Lu Fang-shang, ed., Lun Minguo shiqi lingdao qingying [Leadership Elites in Republican
     China] (Hong Kong: Commercial Press, 2009), 22-32.

  “On Chinese, European and American Universities,” Daedalus: Journal of the American Academy of
     Arts and Sciences 137, no. 3 (Summer 2008).

  “China’s Internationalization in the Early People’s Republic: Dreams of a Socialist World
     Economy,” The China Quarterly (Dec. 2006), 870-890.

  “Archives and Histories in Twentieth-Century China,” in Francis X. Blouin Jr. and William G.
     Rosenberg, eds., Archives, Documentation and Institutions of Social Memory (Ann Arbor:
     University of Michigan Press, 2006).
        Case 1:17-cr-00779-LAP Document 166-1 Filed 11/08/18 Page 10 of 19

WILLIAM C. KIRBY, page 7


  “When Did China Become China? Thoughts on the Twentieth Century,” in Joshua A. Fogel, ed.,
    The Teleology of the Modern Nation-State (Philadelphia: University of Pennsylvania Press,
    2005), 105-114.

   “Introduction,” and “The Chinese Party-State under Democracy and Dictatorship on the Mainland
      and Taiwan,” in William Kirby, ed., Realms of Freedom in Modern China (Stanford: Stanford
      University Press, 2004), 1-17, 113-138.

  “The Two Chinas in the Global Setting: Sino-Soviet and Sino-American Cooperation in the 1950s,”
     in Robert Ross, ed., Re-examining the Cold War: U.S. China Diplomacy, 1954-1973
     (Cambridge, MA: Harvard University Asia Center, 2001), 25-46.

  “Images and Realities of Chinese Fascism,” in Stein Ugelvik Larsen, ed., Fascism Outside Europe:
     The European Impulse Against Domestic Conditions In The Diffusion Of Global Fascism (New
     York: Columbia University Press, 2001), 233-268.

  “Engineering China: The Origins of the Chinese Developmental State,” in Wen-hsin Yeh, ed.,
     Becoming Chinese (Berkeley: University of California Press, 2000), 137-160.

  “The Nationalist Regime and the Chinese Party-State,” in Merle Goldman and Andrew Gordon, eds.,
     Contemporary East Asia in Historical Perspective (Cambridge, MA: Harvard University Press,
     2000), 211-237.

  “The People’s Republic of China as History,” Sino-American Relations 25, no.4 (Winter 1999), 12-
     21; also published in Harvard Asia Quarterly (June 1999).

  “The Internationalization of China,” The China Quarterly, no. 150 (June 1997), 443-458. Translated
     as “Zhongguo de Guojihua: minguo shidai de duiwai guanxi,” Ershiyi shiji [Twenty-first
     Century] (Hong Kong), no. 44 (Dec. 1997), 33-47.

  “Intercultural Connections and Chinese Development: External and Internal Spheres of Modern
      China’s Foreign Relations,” in Frederic Wakeman and Wang Xi, eds., The Modernization of
      China (Berkeley: Institute for East Asian Studies, 1997), published first in Zhongguo xiandaihua
      wenti [Issues of Chinese modernization] (Shanghai: Fudan daxue chubanshe, 1994), 219-248.

  “Chinese-American Relations in Comparative Perspective, 1900-1949,” in Warren Cohen and Akira
     Iriye, eds., Pacific Passage: The Study of American East-Asian Relations on the Eve of the
     Twenty-First Century (New York: Columbia University Press, 1996), 163-90.

  “The Study of Modern China’s Foreign Relations: Trends and Research Agendas,” in Mechthild
     Leutner, ed., Politik, Wirtschaft, Kulter: Studien zu den Deutsch-Chinesischen Beziehungen
     (Münster: Lit Verlag, 1996), 385-406.

  “China, Unincorporated: Company Law and Business Enterprise in Twentieth Century China,”
     Journal of Asian Studies 54, no. 1 (February 1995), 43-63. Reprinted in Capitalism in Asia:
     Sixty Years of the Journal of Asian Studies, ed. David Ludden (Ann Arbor: Association for
     Asian Studies, 2004), 29-50.
        Case 1:17-cr-00779-LAP Document 166-1 Filed 11/08/18 Page 11 of 19

WILLIAM C. KIRBY, page 8


  “Planning Postwar Taiwan: Industrial Policy and Nationalist Takeover, 1943-1947,” Harvard
      Studies on Taiwan 1, no. 1 (1995), 286-301.

  “Traditions of Centrality, Authority and Management in Modern China’s Foreign Relations,” in
     David Shambaugh and Thomas Robinson, eds., Ideas and Interpretations in Chinese Foreign
     Policy (New York and London: Oxford University Press, 1994), 13-30,

  “Intercultural Contacts and International Relations: China’s Relations with Germany, the Soviet
      Union and the United States, 1927-1944,” in Kuo Heng-yü and Mechthild Leutner, eds.,
      Deutschland und China (München: Minerva, 1994), 225-252.

  “The Chinese War Economy: Mobilization, Control, and Planning in Nationalist China,” in Steven
     I. Levine and James C. Hsiung, eds., China’s Bitter Victory: The War With Japan, 1937-1945
     (New York: M.E. Sharpe, 1992), 185-213.

  “Continuity and Change in Modern China: Chinese Economic Planning on the Mainland and on
     Taiwan, 1943-1958,” Australian Journal of Chinese Affairs 24, (July 1990), 121-41.

  “Guomin zhengfu shiqide zhongwai lianhe qiye, jishu zhuanrang yu jishu zuzhi (1928-1949)” [Sino-
     foreign cooperative enterprises, technology transfer, and technological organization under the
     Nationalist government (1928-1949)], in Zhongguo jindai jingjishi yanjiu ziliao [Research in
     modern Chinese economic history (Shanghai)] 9 (1989), 122-42.

  “Technocratic Organization and Technological Development in China, 1928-1953,” in Denis Fred
     Simon and Merle Goldman, eds., Science and Technology in Post –Mao China (Cambridge,
     Mass.: Harvard University Press, 1989), 23-44.

  “Recent American Scholarship on Republican China,” co-authored with Stephen C. Averill, in
     Chitake ni arite [Being nearby: discussions on modern China (Tokyo)], 16 (November 1989),
     corrected version 17 in (May 1990) 43-64. Published also in Zhongguo jindaishi yanjiu tongxun
     [Research in modern Chinese history (Taipei)] 9 (1990).

  “Minguo shiqi Zhongwai jingji jishu hezuo: Meigo zhanshi shengchan quwentuan huan Hua, 1944-
     1946,” [Sino-foreign economic and technical cooporation in Republican China: the U.S. war
     production mission to China, 1944-46] in Zhang Xianwen, et al., eds., Minguo dang’an yu
     minguo shi xueshu taolunhui lunwenji [Proceedings of the conference on the archives and
     history of Republican China] Beijing: Dang’an chubanshe [Archives Press], 1989).

  “Zhonghua minguo shiqide hezi he jishu zhuanrang” [Joint ventures and technological development
     under the Republic of China] in Zhongwai shehui kexue [Sino-foreign social science] (December
     1987).

  “Joint Ventures, Technology Transfer and Technocratic Organization in Nationalist China,”
      Republican China 12, no.2 (April 1987).

  “Zhongguo zhanhou jihua: Zhongguo, Meiguo yu zhanhou jingji zhengce” [Planning postwar
     China: China, the U.S., and postwar economic strategies, 1941-1948], in Sun Zhongshan
        Case 1:17-cr-00779-LAP Document 166-1 Filed 11/08/18 Page 12 of 19

WILLIAM C. KIRBY, page 9

     xiansheng yu jindai Zhongguo xueshu taolunji [Proceedings of the conference on Dr. Sun Yat-
     sen and modern China], (Taipei: Party Historical Commission of the Kuomintang, 1985 [English
     edition, 1986]).

  “Technocracy and Politics in Nationalist China,” Zhongguo lishi xuehui jikan [Journal of the
     association for Chinese history], (Taipei: July 1985).

  “Kuomintang China’s ‘Great Leap Outward’: The 1936 Three Year Plan for Industrial
     Development,” in Essays in the History of the Chinese Republic, ed. Center for Asian Studies,
     University of Illinois (Urbana, 1983).

  “Development Aid or Neo-Imperialism? German Industry in China, 1928-1937,” in Bernd Martin,
     ed., Die deutsche Beraterschaft in China, 1927-1938 (Düsseldorf: Droste, 1981).



HARVARD BUSINESS SCHOOL CASES

  “Yunnan Baiyao: Transforming a Chinese State-Owned Enterprise.” Harvard Business School Case
     318-078. With Michael Chu, Nancy Hua Dai, and Yuanzhuo Wang. February 2018. (Revised
     April 2018.)

  “HNA Group: Global Excellence with Chinese Characteristics (B).” Harvard Business School
    Supplement 318-090. With Yuanzhuo Wang. February 2018. (Revised February 2018.)

  “Wenzhou Kangning Hospital: Changing Mental Healthcare in China (B).” Harvard Business School
    Supplement 318-077. With Wei Zhang, Yuanzhuo Wang, and Nancy Hua Dai. January 2018.
    (Revised March 2018.)

  “Wenzhou Kangning Hospital: Changing Mental Healthcare in China.” Harvard Business School
    Case 318-054. With Wei Zhang, Yuanzhuo Wang, and Nancy Hua Dai. January 2018. (Revised
    March 2018.)

  “Outrageous Ambition: Duke University.” Harvard Business School Case 318-043. With Yuanzhuo
     Wang. November 2017.

  “Public Mission, Private Funding: The University of California, Berkeley.” Harvard Business School
     Case 317-023. With Joycelyn W. Eby. December 2016.

  “Uber in China: Driving in the Gray Zone (B).” Harvard Business School Supplement 317-064.
     With Yuanzhuo Wang, Shuang L. Frost, and Adam K. Frost. November 2016.

  “Yili Group: Building a Global Dairy Company.” Harvard Business School Case 317-003. With
     Nancy Hua Dai. October 2016.

  “Augustine Heard & Co.: Building a Family Business in the China Trade (A) and (B).” Harvard
     Business School Teaching Note 317-018. With Joycelyn W. Eby. August 2016.
        Case 1:17-cr-00779-LAP Document 166-1 Filed 11/08/18 Page 13 of 19

WILLIAM C. KIRBY, page 10

  “Augustine Heard & Co.: Building a Family Business in the China Trade (A).” Harvard Business
     School Case 316-185. With Joycelyn W. Eby and John S. Ji. June 2016.

  “Augustine Heard & Co.: Building a Family Business in the China Trade (B).” Harvard Business
     School Case 316-186. With Joycelyn W. Eby. June 2016.

  “University of Hong Kong: Bridging East and West.” Harvard Business School Case 316-068. With
     Joycelyn W. Eby. June 2016. (Revised January 2017.)

  “Agricultural Revolution without a Land Revolution: the Megafarms of CP Group.” Harvard
     Business School Case 316-150. With Nancy Hua Dai. May 2016. (Revised October 2016.)

  “Agricultural Revolution without a Land Revolution: the Megafarms of CP Group.” Harvard
     Business School Teaching Note 316-159. With Joycelyn W. Eby. May 2016.

  “Uber in China: Driving in the Gray Zone.” Harvard Business School Teaching Note 316-158. With
     Joycelyn W. Eby. March 2016.

  “HNA Group: Global Excellence with Chinese Characteristics.” Harvard Business School Teaching
    Note 316-157. With Joycelyn W. Eby. April 2016.

  “From Preparatory Academy to National Flagship: The Evolution of Tsinghua University.” Harvard
     Business School Case 316-141. With Joycelyn W. Eby. January 2016. (Revised May 2016.)

  “Uber in China: Driving in the Gray Zone.” Harvard Business School Case 316-135. With Joycelyn
     W. Eby, Shuang L. Frost, and Adam K. Frost. January 2016. (Revised November 2016.)

  “HNA Group: Global Excellence with Chinese Characteristics.” Harvard Business School Case 316-
    013. With F. Warren McFarlan, and Joycelyn W. Eby. January 2016. (Revised March 2016.)

  “Higher Education in China: Internationalization in Turbulent Times.” Harvard Business School
     Background Note 316-066. With Joycelyn W. Eby. October 2015.

  “'World-Class' Universities: Rankings and Reputation in Global Higher Education.” Harvard
     Business School Background Note 316-065. With Joycelyn W. Eby. October 2015. (Revised
     November 2016.)

  Kirby, William, and Erica Zendell. “Advanced Leadership Field Perspectives: Shanghai.” Harvard
     Business School Background Note 315-107, March 2015.

  “China's Environmental Challenge.” Harvard Business School Background Note 315-026. With
     Nora Bynum, Erica M. Zendell, and Brittany Crow. October 2014. (Revised November 2014.)

  “From Beijing Jeep to ASC Fine Wines: The Story of an American Family Business in China.”
     Harvard Business School Case 314-053. With Erica M. Zendell. 2014

  “Teach for China and the Chinese Nonprofit Sector.” Harvard Business School Case 314-052. With
     Erica M. Zendell. 2014
        Case 1:17-cr-00779-LAP Document 166-1 Filed 11/08/18 Page 14 of 19

WILLIAM C. KIRBY, page 11


  “Wanxiang Group: A Chinese Company's Global Strategy (B).” Harvard Business School
    Supplement 313-096. With Nancy Hua Dai and Erica M. Zendell. 2013.

  “Kunshan, Incorporated: The Making of China's Richest Town.” Harvard Business School Case
     313-103. With Nora Bynum, Tracy Yuen Manty, and Erica M. Zendell. 2013. (Revised May
     2013.)

  “The China Entrepreneurs Forum.“ Harvard Business School Case 312-095. With G.A. Donovan
     and Tracy Yuen Manty. 2012.

  “Taikang Insurance: Standing Out In China's Crowded Insurance Market.” Harvard Business School
     Case 312-109. With Tracy Yuen Manty. 2012.

  “Boardroom Battle Behind Bars: Gome Electrical Appliances Holdings—A Corporate Governance
     Drama.“ Harvard Business School Case 312-025. With Tracy Yuen Manty. 2012.

  “Inner Mongolia Yili Group: China's Pioneering Dairy Brand.“ Harvard Business School Case 308-
     052. With Regina M. Abrami, F. Warren McFarlan, and Tracy Yuen Manty. 2011.

  “Sealed Air China.” Harvard Business School Case 308-051. With Regina Abrami, F. Warren
     McFarlan, and Tracy Manty. 2007

  “Jiamei Dental: Private Health Care in China.“ Harvard Business School Case 910-404. With G.A.
      Donovan. 2011.

  “International Agribusiness in China: Charoen Pokphand Group.“ Harvard Business School Case
      910-418. With Michael Shih-ta Chen, Tracy Manty, and Yi Kwan Chu. 2011.

  “CP Group: Balancing the Needs of a Family Business with the Needs of a Family of Businesses.“
     Harvard Business School Case 312-059. With Tracy Yuen Manty. 2011.

  “China Mobile's Rural Communications Strategy.“ Harvard Business School Case 309-034. With F.
     Warren McFarlan, G.A. Donovan, and Tracy Manty. 2011.

  “China Netcom: Corporate Governance in China (A) and (B).“ Harvard Business School Teaching
     Note 311-018. With Regina M. Abrami and F. Warren McFarlan. 2010.

  “Myths and Lessons of Modern Chinese History.” Harvard Business School Note 308-065. With
    Brittany Crow. 2008.

  “Appellation Shanxi: Grace Vineyard.” Harvard Business School Case 309-075. With Michael
     Chen, Keith Wong, and Tracy Manty. 2009.

  “China Mobile's Rural Communications Strategy.” Harvard Business School Case 309-034. With F.
     Warren McFarlan, G.A. Donovan, and Tracy Manty. 2009.

  “A Strait of Uncertainty: Taiwan’s Development in the Shadow of China.” Harvard Business School
     Note 909-408. With J. Megan Greene and Tracy Manty. 2009.
        Case 1:17-cr-00779-LAP Document 166-1 Filed 11/08/18 Page 15 of 19

WILLIAM C. KIRBY, page 12


  “A Chinese Start-up's Midlife Crisis: 99Sushe.com.” Harvard Business School Case 309-060. With
     F. Warren McFarlan, and Tracy Manty. 2009.

  “HNA Group: Moving China’s Air Transport Industry in a New Direction.“ Harvard Business
    School Case 309-029. With F. Warren McFarlan and Tracy Manty. 2009.

  “Political and Economic History of the People's Republic of China: An Annotated Timeline.“
     Harvard Business School Note 309-073. With Regina Abrami, Elisabeth Koll, and F. Warren
     McFarlan. 2009.

  “Taiwan Semiconductor Manufacturing Company Limited: A Global Company’s China Strategy.”
     Harvard Business School Case 308-057. With Michael Chen and Keith Wong. 2008.

  “Wanxiang Group: A Chinese Company’s Global Strategy.” Harvard Business School Case 308-
    058. With Regina Abrami, F. Warren McFarlan, Keith Wong, and Tracy Manty. 2008.

  “Xi'an International University: The Growth of Private Universities in China.” Harvard Business
     School 309-074. With Michael Shih-ta Chen, Keith Chi-ho Wong, and Tracy Manty. 2009.

  “China Netcom: Corporate Governance in China,” Harvard Business School Case 308-027. With F.
     Warren McFarlan, Reina Abrami, Ning Xiangdong, and Tracy Manty. 2008.

   “Fiyta—The Case of a Chinese Watch Company.” Harvard Business School Case 308-025. With
      Regina Abrami, F. Warren McFarlan, and Tracy Manty. 2008.

  “Gome Electronics: Evolving the Business Model.” Harvard Business School Case 308-026. With
     Regina Abrama, F. Warren McFarlan, and Tracy Manty. 2008.

  “The Challenges of Launching a Start-up in China: Dorm99.com.” Harvard Business School Case
     307-075. With F. Warren McFarlan and Tracy Manty. 2007.

   “Esquel Group: Integrating Business Strategy with Society to Create Competitive Advantage.”
      With F. Warren McFarlan and Tracy Manty. Harvard Business School Case 307-076. 2007.

   “Li & Fung 2006.” Harvard Business School Case 307-077. With F. Warren McFarlan and
      Tracy Manty. 2007.



UNIVERSITY SERVICE

  Harvard University

     Faculty Chair, Harvard Center Shanghai, 2013-
     Faculty Co-Chair, Harvard Advanced Leadership Initiative, 2013-2018
     Chair, Executive Committee, Fairbank Center for Chinese Studies, 2006-2013
     Chair, Steering Committee, Harvard China Fund, 2006-
        Case 1:17-cr-00779-LAP Document 166-1 Filed 11/08/18 Page 16 of 19

WILLIAM C. KIRBY, page 13

     Chair (ex officio), Faculty Council, 2002-2006
     Chair (ex officio), Standing Committee on the Core Program, 2002-2006
     Chair (ex officio), Educational Policy Committee, 2002-2006
     Chair (ex officio), FAS Resources Committee, 2002-2006
     Chair (ex officio), Committee on General Education, 2004-2006
     Chair (ex officio), Steering Committee of the Harvard College Curricular Review, 2003-2006
     Board of Syndics, Harvard University Press, 1998-2002
     Committee on Out-of-Residence Study, 2000-2003
     Governance Committee, Center for Government and International Studies, 2000-2002
     Executive Committee, Weatherhead Center for International Affairs, 1999-
     Provost’s Advisory Committees on Inter-Faculty/International Initiatives, 1999-2002
     Faculty of Arts and Sciences International Studies Committee, (Co-chair), 1998-2001
     Council on East Asian Studies (Chair), 1993-97
     Steering and Executive Committees, Harvard University Asia Center, 1997-2002
     Publications Committee, Harvard University Asia Center, 1997-
     Executive Committee, Fairbank Center for East Asian Research, 1992-2002
     Executive Committee, History Department, 1993-2000
     Planning Committee, History Department, 1993-2002
     Committee on the Ph.D. in History & East Asian Languages, 1992-
     Committee on the A.M. in Regional Studies – East Asia, 1992-
     Committee on the A.B. in East Asian Studies, 1994-
     Committee on Non-Departmental Instruction, 1993-96
     Library Committee, Faculty of Arts & Sciences, 1992-95
     Search Committee, Harvard College Librarian (Chair), 1995-96

  Washington University

     Academic Planning Committee (ex officio), 1988-92
     Committee on Tenure, Promotion, and Personnel (ex officio), 1988-92
     Faculty Council (ex officio), 1988-92
     Asian Studies Committee, 1981-1991
      Case 1:17-cr-00779-LAP Document 166-1 Filed 11/08/18 Page 17 of 19



                                         Source List

中国华信叶简明被查复杂政商关系网起底, Caixin, Mar. 1, 2018,
http://companies.caixin.com/2018-03-01/101215246.html.

Alexandra Stevenson, Hard-Charging Chinese Energy Tycoon Falls from Xi Government’s
Graces, N.Y. Times, Mar. 14, 2018, https://www.nytimes.com/2018/03/14/business/china-cefc-
investigation.html.

Alfred Cang & Aibing Guo, Why an Enigmatic Chinese Company Just Spent $9 Billion on a
Stake in Rosneft, Bloomberg, Oct. 3, 2017, https://www.bloomberg.com/news/articles/2017-10-
02/why-cefc-spent-9-billion-on-rosneft-while-seeing-30-oil-risk.

Andrew Chubb, Caixin’s Investigation of CEFC and Chairman Ye Jianming, South Sea
Conversations, Mar. 29, 2018, https://southseaconversations.wordpress.com/2018/03/29/caixins-
investigation-of-cefc-and-chairman-ye-jianming.

Anjani Trivedi & Julie Steinberg, How China’s Acquisitive HNA Group Fell from Favor, Wall
St. J., Nov. 19, 2017, https://www.wsj.com/articles/how-chinas-acquisitive-hna-group-fell-from-
favor-1511118961.

Arash Massoudi & Lucy Hornby, China’s HNA Reveals Ownership Details after U.S. Stake
Transfer, Fin. Times, July 24, 2017, https://www.ft.com/content/14a8ab20-706e-11e7-aca6-
c6bd07df1a3c.

Barry Naughton, The Chinese Economy: Transitions and Growth (2006).

Barry Naughton, The Transformation of the State Sector: SASAC, the Market Economy, and the
New National Champions, in State Capitalism, Institutional Adaptation, and the Chinese Miracle
(Barry Naughton & Kellee S. Tsai eds., 2015).

Chen Aizhu & Jan Lopatka, China’s CEFC Has Big Ambitions, but Little Known about
Ownership, Funding, Reuters, Jan. 12, 2017, https://www.reuters.com/article/us-cefc-
china/chinas-cefc-has-big-ambitions-but-little-known-about-ownership-funding-
idUSKBN14X0B5.

China’s Belt and Road Initiative: Changing the Rules of Globalization (Wenxian Zhang, Ilan
Alon & Christoph Lattemann eds., 2018).

Christopher Balding, China Takes on State-Owned Firms, Bloomberg, Aug. 10, 2017,
https://www.bloomberg.com/view/articles/2017-08-10/china-takes-on-state-owned-firms.

David Barboza, Marc Santora & Alexandra Stevenson, China Seeks Influence in Europe, One
Business Deal at a Time, N.Y. Times, Aug. 12, 2018,
https://www.nytimes.com/2018/08/12/business/china-influence-europe-czech-republic.html.

Gabriel Wildau, China Cautiously Embraces Privatisation of State-Owned Enterprises, Fin.
Times, Sept. 25, 2015, https://www.ft.com/content/69253d76-633c-11e5-97e9-7f0bf5e7177b.

                                               1
      Case 1:17-cr-00779-LAP Document 166-1 Filed 11/08/18 Page 18 of 19



Gabriel Wildau, China Rejects Singapore Model for State-Owned Enterprise Reform, Fin.
Times, July 20, 2017, https://www.ft.com/content/21e99a38-6d08-11e7-bfeb-33fe0c5b7eaa.

Jianming Ye: Executive Profile & Biography, Bloomberg,
https://www.bloomberg.com/research/stocks/private/person.asp?personId=145798346&privcapI
d=275515786.

Kane Wu & Sumeet Chatterjee, Exclusive: China’s Belt and Road Acquisitions Surge Despite
Outbound Capital Crackdown, Reuters, Aug. 15, 2017, https://www.reuters.com/article/us-
china-m-a/exclusive-chinas-belt-and-road-acquisitions-surge-despite-outbound-capital-
crackdown-idUSKCN1AW00K.

Lei Zou, The Political Economy of China’s Belt and Road Initiative (2018).

Lucy Hornby & Don Weinland, Opaque Chinese Oil Group Makes Clear Gains in Former
Soviet Bloc, Fin. Times, Sept. 13, 2017, https://www.ft.com/content/e3f8cbd2-983f-11e7-a652-
cde3f882dd7b.

Lucy Hornby, Yuan Yang & Gabriel Wildau, Big China Companies Targeted over “Systemic
Risk”, Fin. Times, June 23, 2017, https://www.ft.com/content/23c8ba54-5710-11e7-9fed-
c19e2700005f.

Michael Forsythe & Alexandra Stevenson, Behind an $18 Billion Donation to a New York
Charity, a Shadowy Chinese Conglomerate, N.Y. Times, July 26, 2017,
https://www.nytimes.com/2017/07/26/business/hna-group-billion-donation-new-york-
charity.html.

Noel King, Why a Chinese Company Invested Billions of Dollars in the U.S., NPR, Nov. 2, 2017,
https://www.npr.org/2017/11/02/561671224/why-a-chinese-company-invested-billions-of-
dollars-in-the-u-s.

Reform of China’s Ailing State-Owned Firms Is Emboldening Them, Economist, July 22, 2017,
https://www.economist.com/news/finance-and-economics/21725293-outperformed-private-
firms-they-are-no-longer-shrinking-share-overall.

Scott Cendrowski, The Unusual Journey of China’s Newest Oil Baron, Fortune, Sept. 28, 2016,
http://fortune.com/2016/09/28/cefc-ye-jianming-40-under-40.

Tai Wei Lim, Henry Chan, Katherine Tseng & Wen Xin Lim, China’s One Belt One Road
Initiative (2016).

The Secretive China Energy Giant that Faces Scrutiny, Bloomberg, Mar. 28, 2018,
https://www.bloomberg.com/news/articles/2018-03-12/the-secretive-china-energy-giant-that-
faces-scrutiny-quicktake.

Tom Hancock, China Encircles the World with One Belt, One Road Strategy, Fin. Times, May 3,
2017, https://www.ft.com/content/0714074a-0334-11e7-aa5b-6bb07f5c8e12.


                                               2
      Case 1:17-cr-00779-LAP Document 166-1 Filed 11/08/18 Page 19 of 19



Tom Hancock, China Nationalises Troubled Conglomerate Anbang, Fin. Times, June 22, 2018,
https://www.ft.com/content/279318d4-75fd-11e8-b326-75a27d27ea5f.

Vivienne Walt, You’ve Never Heard of HNA Group. Here’s Why You Will, Fortune, July 24,
2017, http://fortune.com/2017/07/24/fortune-global-500-hna-group-china.

Who Owns HNA, China’s Most Aggressive Dealmaker?, Fin. Times, June 2, 2017,
https://www.ft.com/content/8acfe40e-410b-11e7-9d56-25f963e998b2.




                                            3
